Citation Nr: 9911318	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-30 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for major depression 
and anxiety disorder.

2.  Entitlement to service connection for fatigue, as due to 
an undiagnosed illness.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1984 to 
June 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for fatigue as due to an undiagnosed 
illness and denied service connection for depression.

In the rating decision on appeal, the RO denied service 
connection for shortness of breath as due to an undiagnosed 
illness.  The appellant perfected his appeal as to that 
claim.  In a June 1997 decision, the RO granted service 
connection for shortness of breath as due to an undiagnosed 
illness and assigned a 10 percent disability evaluation.  The 
appellant has not filed a notice of disagreement as to the 
assignment of the 10 percent disability evaluation.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim).  Therefore, this claim is no longer on 
appeal and will not be discussed in the decision.

As to the December 1995 rating decision, the appellant 
submitted a notice of disagreement, received in April 1996, 
stating that he disagreed with the decision as to the claims 
for service connection for shortness of breath, depression, 
headaches, right ankle injury, low back pain, and shoulder 
conditions.  The December 1995 rating decision did not 
address claims for service connection for headaches, right 
ankle injury, low back pain, and shoulder conditions.  
However, it must be noted that a January 1995 rating decision 
addressed such claims.  In a May 1996 letter, the RO informed 
the appellant that he could not file a notice of disagreement 
as to these claims, as the time for filing a notice of 
disagreement had expired.  The appellant continued to address 
these claims in subsequent documents.

The claims for headaches, right ankle injury, low back pain, 
and shoulder conditions has not been the subject of a timely 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over these issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The 
decisions are final.  Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  Additionally, in the June 1997 rating 
decision, the RO denied service connection for headaches as 
due to an undiagnosed illness.  This claim has not been the 
subject of a notice of disagreement following the June 1997 
rating decision, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue as well.  See id.  An application that is not 
in accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of these issues.  38 C.F.R. 
§ 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).

The appellant is at liberty to petition to reopen the claim 
upon the submission of new and material evidence.  See 
38 C.F.R. § 3.156(a) (1998).  


FINDINGS OF FACT

1.  The appellant has established depressed feelings in 
service, there is competent medical evidence of a current 
diagnosis of major depression and anxiety disorder, and there 
is competent evidence relating the current diagnoses of major 
depression and anxiety disorder to service.

2.  The preponderance of the evidence does not show that the 
appellant has a chronic disability of fatigue as a result of 
an undiagnosed illness



CONCLUSIONS OF LAW

1.  Major depression and anxiety disorder were incurred 
during wartime service.  38 U.S.C.A. § 1110, 5107(b) (West 
1991); 38 C.F.R. § 3.303 (1998).

2.  Fatigue due to an undiagnosed illness was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Secretary of VA may pay compensation to a Persian Gulf 
veteran suffering from a chronic illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more before December 31, 2001 following such service.  See 38 
U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 
(1998).

The appellant has not claimed that major depression and 
anxiety disorder or fatigue arose under combat situation.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.

Service medical records reveal that in July 1989, the 
appellant reported having difficulty sleeping after hearing 
that his wife was being admitted for alcohol treatment.  The 
examiner stated that the appellant was appropriately dressed 
and was somewhat anxious.  The appellant fidgeted in his 
chair, had trouble maintaining eye contact, and stammered 
when talking about his marriage.  His mood was unremarkable, 
but behavior and history suggested depression.  His affect 
was agitated.  His thought process was clear, he was goal 
directed, and there were no disorders of perception noted.  
The appellant denied suicidal or homicidal ideations.  The 
assessment was insomnia secondary to marital discord.  In 
April 1993, psychiatric evaluation was normal.  In a report 
of medical history, the appellant stated "no" to ever 
having or having now depression or excessive worry and 
nervous trouble of any sort.  

The appellant underwent a VA psychiatric evaluation in March 
1995.  The appellant reported that in 1988 he was treated for 
six or seven months intermittently by psychiatry because he 
was having headaches and was not sleeping.  He stated that in 
1993, while stationed in Germany, he was under emotional 
stress, having headaches, and fearing problems with adjusting 
to civilian life.  He reported that he continued to have mood 
swings and headaches constantly.  The appellant reported that 
he had a head injury as a child with loss of consciousness 
for several minutes.  The appellant stated that he could not 
identify any sequelae.  The VA examiner stated that the 
appellant was adequately groomed who exhibited no unusual 
motor activity.  There were no flight of ideas, looseness of 
associations, or speech impairment.  Mood was mildly anxious 
as was affect.  The appellant denied hallucinations, and 
expressed no clearly identifiable delusions.  He denied 
homicidal or suicidal ideations.  He was oriented to person, 
place, situation, and time.  He exhibited no significant 
impairment for remote, recent, or immediate recall.  He was 
able to perform calculations easily.  He had no difficulty 
with serial sevens.  He was estimated to be of average 
intelligence.  Judgment to avoid danger was good.  Insight 
was remarkable.

The VA examiner recommended that the appellant undergo 
psychological testing to determine if the appellant had 
organic brain syndrome.  Following the testing, the VA 
examiner noted that the VA examiner (who performed the 
psychological testing) diagnosed major depression disorder 
and possible generalized anxiety disorder, but that the 
results were not suggestive of organic brain syndrome.  The 
diagnosis entered by this VA examiner was major depression, 
single episode, without psychotic features; anxiety disorder, 
not otherwise specified.

The appellant underwent a VA examination in March 1995.  In 
the examination report, the VA examiner stated, "Concerning 
fatigue, he has a desk job and states that he is fatigued all 
the time.  He was diagnosed with sleep apnea recently and 
sleeps with C-pap.  Since he had been on C-pap[,] he has not 
had any further fatigue."  No diagnosis was entered as to 
fatigue.

The appellant was hospitalized at a VA facility in April 
1995.  It was noted that this was the appellant's first 
psychiatric admission.  The appellant stated that everything 
in his life had been a failure and that he had been depressed 
since March 1995, when he was fired from his job.  He stated 
that he promised he would seek help.  The VA examiner stated 
that the appellant spoke with his eyes closed during the 
interview.  He stated that the appellant was cooperative.  
His speech had a normal rate and tone.  Mood and affect were 
restricted and appropriate to content.  Thought process was 
negative for flight of ideas or looseness of associations.  
He had no homicidal or suicidal ideations at the time of 
interview.  He did not report delusions or hallucinations.  
Concentration was good and concrete.  Intelligence was above 
average.  Insight was fair, and judgment was good.  The 
diagnosis was major depression.

The appellant underwent a VA examination in November 1996.  
The appellant reported that he had problems with headaches 
and not sleeping in 1988.  He stated that in 1993, he was 
under emotional stress as he was getting out of the military 
because of problems adjusting to civilian life.  He stated 
that all he ever wanted to do was join the military.  The 
appellant stated that he had had a hard time adjusting to 
civilian life.  He reported that he was irritable all the 
time and that he felt like a failure.  The VA examiner 
described the appellant as appropriately dressed and 
adequately groomed.  Speech was mildly pressured, but there 
were no flight of ideas or looseness of associations.  Mood 
was anxious, as was affect.  He denied hallucinations, 
expressed no clearly identifiable delusions, denied homicidal 
or suicidal thoughts, and was oriented to person, place, 
situation, and time.  Remote, recent, and immediate recall 
appeared to be good.  He was estimated of average 
intelligence.  Judgment to avoid common danger was adequate.  
Abstracting ability was adequate.  Insight was fair.

The VA examiner stated that that he had reviewed the claims 
file and noted that the appellant had undergone testing to 
determine if there was evidence of organic brain syndrome, 
but which revealed no evidence of such.  The VA examiner 
stated, "The veteran's depression which he experienced in 
the military appears to be related to current depressive and 
anxiety complaints."  The diagnosis was generalized anxiety 
disorder; major depressive disorder, single episode without 
psychotic features.  

I.  Major depression and anxiety disorder

The Board finds that the appellant's claim for service 
connection for major depression and anxiety disorder is well 
grounded.  Although the service medical records do not show a 
diagnosis of major depression or anxiety disorder in service, 
the appellant is competent to report feeling emotionally 
stressed about adjusting to civilian life.  Additionally, the 
Board notes that the appellant filed a claim for service 
connection for depression within six months of separation 
from service, noting that depression began in May 1993 (right 
before his separation from service).  Again, the Board notes 
that the appellant is not competent to diagnose major 
depression or anxiety disorder in service, but accepts that 
the appellant felt emotionally stressed in May 1993.  The 
record does establish that in July 1989, sleep disturbance 
and marital discord were documented.  The appellant was 
described as anxious, fidgety, and had trouble making eye 
contact.  The examiner noted that that the appellant had an 
agitated affect and a history suggesting depression.  
Therefore, the Board concedes that the appellant felt 
emotionally stressed in service.  

The appellant has been diagnosed with major depression and 
anxiety disorder by a VA examiner, and in November 1996, the 
VA examiner stated, "The veteran's depression which he 
experienced in the military appears to be related to current 
depressive and anxiety complaints." See Caluza, supra.  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).  The 
Board notes that the opinion of the VA examiner is not 
rebutted by competent evidence in the record.  The Board 
finds that the appellant has established that major 
depression and anxiety disorder are attributable to service, 
and the evidence favors a grant of service connection for 
major depression and anxiety disorder.  It must be noted that 
the positive evidence provided by the VA examiner in the 
November 1996 psychiatric evaluation was not addressed by the 
regional office in the June 1997 supplemental statement of 
the case (although the RO did note the diagnosis entered by 
the VA examiner).

II.  Fatigue

Service medical records are silent for complaints of fatigue.  
In a March 1995 VA examination, the appellant reported to the 
VA examiner that since he had begun wearing the C-pap for his 
sleep apnea, he had not had any further fatigue.  The Board 
finds that such statement is against the appellant's claim 
for service connection for fatigue as due to an undiagnosed 
illness.  In order for service connection to be warranted, 
the disability must be chronic.  In March 1995, the appellant 
stated that he no longer felt fatigued, and thus fatigue 
cannot be considered chronic, as the appellant is competent 
to report that he no longer felt fatigued.  It must be noted 
that the appellant underwent additional examinations in 
November 1996 and that he did not report fatigue to any of 
the VA examiners.  This substantiates the Board's finding 
that the appellant's complaints of fatigue have not been 
shown to be chronic.  Additionally, no medical professional 
has attributed fatigue to an undiagnosed illness.

Based on the evidence of record, the preponderance of 
evidence weighs against the appellant's claim for service 
connection for fatigue as due to an undiagnosed illness, and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for major depression and anxiety disorder 
is granted.  Service connection for fatigue as due to an 
undiagnosed illness is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

